DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4 are pending in the application and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 4,234,328) hereinafter Hudson, Hilpert et al. (US 2005/0188937 A1) hereinafter Hilpert, and Nakajima (IDS: JP2007309157 A) hereinafter Nakajima.
Claim 1:
Hudson discloses an oil mist separator (Fig. 3, Item 20), oil mist separator is configured to separate oil from the blow-by gas in the case and discharge the separated oil out of the case through the oil discharge portion (col. 3, lines 25-45), the case includes a first member located in an upper portion of the case (Fig. 3, Item 22), a second member located in a lower portion of the case (Fig. 3, Item 24), and a third member partitioning the first member and the second member (Fig. 3, Item 52), the first member, the second member, and the third member 
Hudson doesn’t explicitly disclose a case made of synthetic plastic, (members are) welded to each other, or the (connection passage is) at a portion in the case corresponding to an end of the case on one side.
However, Hilpert does disclose a case made of synthetic plastic and the (members are) welded to each other (Para. 0017).
Further, Nakajima discloses the (connection passage is) at a portion in the case corresponding to an end of the case on one side. (Fig. 1, Item 3d)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Hudson with the disclosure of Hilpert to eliminate additional connecting parts and establishing a permanently tight and reliable connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Hudson and Hilpert with the disclosure of Nakajima to provide a known routing location for the blowby gas to reach the outlet while allowing the gas to impinge on a surface to separate the oil.
Claim 2:
Hudson, Hilpert, and Nakajima, as shown in the rejection above, disclose all the limitations of claim 1.
Hudson also discloses wherein the oil discharge portion includes: a first discharge part including a first discharge port out of which the oil separated in the case is discharged (Fig. 5, Item 64); and a second discharge part that externally covers the first discharge part and includes a second discharge port (bottom portion of member 24 including opening with drain 38), wherein the oil discharged from the first discharge port is temporarily stored in the second discharge port and then discharged out of the second discharge port (oil moves along bottom of the member 24 and is thus " temporarily stored").
Claim 3:
Hudson, Hilpert, and Nakajima, as shown in the rejection above, disclose all the limitations of claim 1.
Hudson also discloses wherein the case includes an oil trapping portion located in the gas passage, the oil trapping portion being configured to separate the oil from the blow-by gas and trap the oil, and (Fig. 3, Items 60, 66, 68) the oil discharge portion is located downstream of the oil trapping portion in the gas passage (Fig. 5, Item 64).
Claim 4:
Hudson, Hilpert, and Nakajima, as shown in the rejection above, disclose all the limitations of claim 1.
Hudson also discloses wherein the first member, the second member, and the third member are welded in a state of being overlapped in contact with each other at entire edges of the first member, the second member, and the third member (Fig. 3, Items 22, 24, 26, 28, 30, 52).
Hudson doesn’t explicitly disclose the (members are) welded to each other.
However, Hilpert does disclose (members are) welded to each other(Para. 0017)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747